 1   JEAN E. WILLIAMS
 2   Acting Assistant Attorney General
     United States Department of Justice
 3   Environment and Natural Resources Div.
 4   Arwyn Carroll
 5   Trial Attorney, Natural Resources Section
     Massachusetts Bar No. 675926
 6   P.O. Box 7611
     Washington, D.C. 20044-7611
 7   Phone: 202-305-0465
 8   arwyn.carroll@usdoj.gov

 9   Attorneys for Federal Defendants
10                               UNITED STATES DISTRICT COURT
11
                                        DISTRICT OF NEVADA
12
     WESTERN WATERSHEDS PROJECT; et al.              )   Case No.: 3:21-cv-0103-MMD-CLB
13                                                   )
14                 Plaintiffs,                       )
     v.                                              )
15                                                   )   JOINT MOTION AND
     UNITED STATES DEPARTMENT OF THE                 )   STIPULATION RE: BRIEFING
16   INTERIOR; et al.                                )   SCHEDULE FOR PLAINTIFFS’
17                                                   )   MOTION FOR PRELIMINARY
                   Defendants,                       )   INJUNCTION AND ORDER
18   and                                             )   THEREON
                                                     )   (FIRST REQUEST)
19   LITHIUM NEVADA CORPORATION,                     )
20                                                   )
     Intervenor-Defendant.                           )
21
22
23
24
25
26
27
28




                                                 1
 1
            Plaintiffs, the Federal Defendants, and Defendant-Intervenor Lithium Nevada Corp.
 2
     (Lithium Nevada), jointly move to extend existing deadlines and propose the following schedule
 3
     to govern briefing and this Court’s consideration of Plaintiffs’ Motion for a Preliminary
 4
     Injunction (ECF #22).
 5
 6          WHEREAS, Plaintiffs filed their Complaint in this matter on February 26, 2021,

 7   challenging “the Record of Decision (ROD) approving [Lithium Nevada’s] two Plans of

 8   Operation (PoOs): (1) for the [Thacker Pass Lithium Mine]… and (2) for the “North/South

 9   Exploration Project”” as well as “the Final Environmental Impact Statement (FEIS) BLM

10   prepared for the mine and exploration projects.” Compl. ¶ 4 (ECF #1).
11          WHEREAS, Plaintiffs requested relief including that the Court “set aside and Vacate the
12   ROD, FEIS, and Project approvals” and “[e]njoin Defendants, their agents, servants, employees,
13   and all others acting in concert with them, or subject to their authority or control, from
14   proceeding with any aspect of the Thacker Pass Project.” Compl. Request for Relief at pp. 69.
15          WHEREAS, on April 16, 2021, Lithium Nevada submitted its unopposed Motion to
16   Intervene (ECF #15), which this Court granted on May 12, 2021 (ECF #18).
17          WHEREAS, on May 7, 2021, the Federal Defendants filed their Answer to Plaintiffs’
18
     Complaint (ECF #17).
19
            WHEREAS, shortly after the filing of Plaintiffs’ Complaint, Plaintiffs informed counsel
20
     for Federal Defendants and Lithium Nevada that Plaintiffs intended on filing a Motion for
21
     Temporary Restraining Order (TRO) or Preliminary Injunction to enjoin any ground disturbance
22
     and operations associated with any aspect of the Thacker Pass Project (including both the mining
23
     and exploration projects) including those reviewed by the FEIS and authorized by the challenged
24
     Bureau of Land Management’s (BLM) Record of Decision (ROD) which approved the Thacker
25
     Pass Lithium Project’s plans of operations on federal lands (for both mining and exploration
26
     operations).
27
28




                                                       2
 1
            WHEREAS, on March 25, 2021 attorneys for all parties held a video conference call to
 2
     discuss Plaintiffs’ intention to move for preliminary relief and ways to avoid the need for such
 3
     motion practice.
 4
            WHEREAS, Lithium Nevada, during that call, informed Plaintiffs and Federal
 5
 6   Defendants that Lithium Nevada did not anticipate conducting any major ground disturbance

 7   associated with the Thacker Pass Project (both mining and exploration) for approximately six to

 8   seven months and the parties discussed potentially identifying a list of other pre-construction

 9   activities that might not be objectionable to the Plaintiffs.

10          WHEREAS, on April 12, 2021, Lithium Nevada advised Plaintiffs and Federal
11   Defendants that it anticipated conducting biological surveys and cultural resource mitigation
12   work, and the parties discussed via email Plaintiffs’ position that they would object to any
13   ground disturbance.
14          WHEREAS, on May 13, 2021, Lithium Nevada represented to Plaintiffs that Lithium
15   Nevada intended to begin ground disturbance on June 23, 2021, consisting of initial excavations
16   and digging associated with the unreleased “Historical Properties Treatment Plan.”
17          WHEREAS, on May 26, 2021 Lithium Nevada informed Plaintiffs of the parameters of
18
     this intended ground disturbance.
19
            WHEREAS, Federal Defendants have informed the parties that the ROD and FEIS
20
     challenged in this action do not authorize activities by BLM.
21
            WHEREAS, on May 27, 2021, Plaintiffs filed a Motion for Preliminary Injunction, ECF
22
     #23, to prevent any ground disturbance associated with the Project from occurring until this
23
     Court has ruled on the merits.
24
            WHEREAS, on May 27, 2021, Plaintiffs also filed a Motion to File Excess Pages, ECF
25
     #22, to extend the 24-page limit for motions by 15 pages for their Motion for Preliminary
26
     Injunction and represented therein that they would not oppose a reasonable and commensurate
27
     page limit expansion for opposing parties.
28




                                                        3
 1
            WHEREAS, Federal Defendants’ and Lithium Nevada’s oppositions to both motions are
 2
     due on June 10, 2021.
 3
            WHEREAS, Federal Defendants and Lithium Nevada have requested a fourteen-day
 4
     extension until June 24, 2021 to file their respective response briefs to Plaintiffs’ Motion for
 5
 6   Preliminary Injunction.

 7          WHEREAS, Plaintiffs do not oppose Federal Defendants’ and Lithium Nevada’s request

 8   for a two-week extension to file their respective response briefs to Plaintiffs’ Motion for

 9   Preliminary Injunction so long as Federal Defendants and Lithium Nevada will formally stipulate

10   that no Project area ground disturbance activities challenged in Plaintiffs’ Complaint will occur
11   before July 29, 2021.
12   THEREFORE, the Parties agree and stipulate:
13      1. Neither Lithium Nevada nor Federal Defendants will conduct any ground disturbance
14          activities in the Project area in connection with the Thacker Pass Project as challenged in
15          Plaintiffs’ Complaint before July 29, 2021.
16      2. This agreement does not limit BLM’s authority to manage public lands in accordance
17          with any authorizing statute or implementing regulation.
18
     FURTHER, the Parties respectfully jointly request that:
19
        1. The Court set a briefing deadline for June 24, 2021 for BLM and Lithium Nevada to file
20
            response briefs to Plaintiffs’ Motion for Preliminary Injunction.
21
        2. The Court grant BLM and Lithium Nevada leave to file 15 excess pages for their
22
            response briefs to Plaintiffs’ Motion for Preliminary Injunction.
23
        3. The Court grant Plaintiffs leave to file a combined reply brief on July 1, 2021 to BLM’s
24
            and Lithium Nevada’s response briefs, not to exceed 24 pages.
25
        4. The Court schedule this matter with enough time for the Court to rule on the Motion
26
            before July 29, 2021. The parties are available for appearances any time before the 29th
27
            of July except for July 2, 5 and 12-16.
28




                                                       4
 1
     STIPULATED AND AGREED this 8th day of June, 2021:
 2
 3   JEAN E. WILLIAMS
     Acting Assistant Attorney General
 4   United States Department of Justice
     Environment and Natural Resources Div.
 5
 6   /s/ Arwyn Carroll
     Trial Attorney, Natural Resources Section
 7   Massachusetts Bar No. 675926
     P.O. Box 7611
 8
     Washington, D.C. 20044-7611
 9   Phone: 202-305-0465
     arwyn.carroll@usdoj.gov
10
     Attorneys for Federal Defendants
11
12   /s/ Laura K. Granier (SBN 7357)
     Erica K. Nannini, Esq (SBN 13922)
13   Holland & Hart LLP
     5441 Kietzke Lane, 2nd Floor
14
     Reno, Nevada 89511
15   Tel: 775-327-3000
     lkgranier@hollandhart.com
16   eknannini@hollandhart.com
17
     Attorneys for Lithium Nevada Corp.
18
     /s/ Christopher Mixson (NV Bar#10685)
19   KEMP JONES, LLP
     3800 Howard Hughes Parkway, Suite 1700
20
     Las Vegas, Nevada 89169
21   702-385-6000
     c.mixson@kempjones.com
22
     Attorney for Plaintiffs
23
24   /s/ Roger Flynn (CO Bar#21078) Pro Hac Vice
     Jeffrey C. Parsons (CO Bar#30210), Pro Hac Vice
25   WESTERN MINING ACTION PROJECT
     P.O. Box 349, 440 Main St., #2
26
     Lyons, CO 80540
27   (303) 823-5738
     wmap@igc.org
28
     Attorneys for Great Basin Resource Watch, Basin and Range Watch, and Wildlands Defense



                                                 5
 1   /s/ Talasi B. Brooks (ISB#9712), Pro Hac Vice
 2   Western Watersheds Project
     P.O. Box 2863
 3   Boise ID 83714
     (208) 336-9077
 4   tbrooks@westernwatersheds.org
 5
     Attorney for Western Watersheds Project
 6
 7
 8
 9   IT IS SO ORDERED
10
11
12   ________________________________                    June 8, 2021
                                                         _____________
     United States District Judge                        Date
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                     6
